DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of the species vanadium and teriparatide in the reply filed on July 20, 2020 is acknowledged.  The requirement for the election of a metal species was withdrawn and the requirement for the peptide species was maintained and made final in the previous Office action.
The elected peptide species of teriparatide was searched no prior art was found. The search of the elected species yielded art on the peptides glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor. Therefore, the search was not extended further in accordance with MPEP § 803.02.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2006/0252686 A1) in view of Föger (WO 2016/055550 A1).
Fine et al. teach a pharmaceutical composition for treating diabetes and glucose metabolism disorders comprising synergistic effective amounts of an antidiabetic peptide agent other than insulin, a bioavailable source of chromium, and a bioavailable source of vanadium, wherein said antidiabetic peptide agent is selected from the group consisting of glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97; paragraphs [0023], [0098]).
Fine et al. teach that the pharmaceutical composition can further comprise manganese. A combination of manganese, a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
Fine et al. teach that the pharmaceutical composition can further comprise vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic acid (paragraphs [0157]-[0159]), and vitamin A (paragraph [0165]-[0168]), each of which are reducing agents. The combination of these agents with a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
Fine et al. teach that the combination of vanadium, chromium and other elements reduced to practice in Example 3 can be combined with disclosed antidiabetic agents (paragraph [0239]). The 
Fine et al. teach that the composition may further comprise an absorption enhancer, such as quaternary ammonium compounds (paragraph [0210]). 
Fine et al. do not reduce to practice a composition with an absorption enhancer. However, it would have been obvious to add an absorption enhancer to the combination of vanadium, chromium and other elements reduced to practice in Example 3 and to the antidiabetic agents disclosed in paragraph [0239] and in the claims in further view of Föger.
Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent, and further comprise absorption enhancers (paragraph [0057]). Föger teaches that the pharmaceutical composition comprises an absorption enhancer in an amount of about 10 mg to about 1000 mg per dosage unit, more preferably about 50 mg to about 500 mg per dosage unit (paragraph [0073]).
It would have been obvious to the add the absorption enhancer to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. as in the related composition taught by Föger. One of ordinary skill in the art would have been motivated to do so based on the teaching of Föger administration of an absorption enhancer improves or facilitates the mucosal absorption of the peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]). 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The resulting composition satisfies all of the limitations of claim 1.
With respect to claims 2 and 3, Fine et al. teach that the composition comprises vanadyl sulfate in the range of about 20 mg up to about 100 mg, per dose (claim 107). Alternatively, Fine et al. teach that the vanadyl sulfate may be included at 0.5 mg, per dose (paragraph [0121]).
MPEP § 2144.05 states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” 
In the instant case, the claimed range of about 0.01 mg to about 15 mg per unit dose overlaps with the prior art disclosure of 0.5 mg and about 20 mg to about 100 mg. Therefore, claims 2 and 3 are obvious over Fine et al.
	With respect to claims 4 and 5, Fine et al. teach that the bioavailable source of chromium is chromium picolinate and in an amount from about 0.03 mg up to about 1 mg, per dose (claim 101). Fine et al. also teach that the bioavailable source of chromium is chromium polynicotinate and in an amount from about 0.03 mg up to about 5 mg, per dose.
In the instant case, the claimed range of about 0.02 mg to about 0.5 mg per unit dose overlaps with the prior art disclosure of about 0.03 mg to about 5 mg. Therefore, claims 4 and 5 are obvious over Fine et al.
claim 6, Example 3 discloses 11 mg manganese in the unit dose form, which falls into the claimed range of about 0.1 mg to about 10 mg.
With respect to claim 7, Example 3 states that the manganese is manganese sulfate.
With respect to claim 8, the molecular weight of GLP-1 is less than 60 kDa, as evidenced by 
With respect to claim 9, Fine et al. teach glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97).
With respect to claims 10 and 11, Fine et al. teach that the antidiabetic agent and the supplement composition comprising the vanadium and chromium are administered in a physically separated form, which is also a separate compartment (Example 2).
With respect to claim 12, Fine et al. teach oral, solid dosage forms but do not teach capsule-incapsule or tablet-in-capsule. Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent (paragraph [0057]). Föger teaches that it is particularly preferred that the pharmaceutical dosage form is a capsule inside a capsule (also referred to as a double capsule). In the case of a double capsule, it is preferred that the bigger outer capsule (the content of which will be released first) contains the copper salt/complex and/or the zinc salt/complex as well as the pharmaceutically acceptable reducing agent, and that the smaller inner capsule (the content of which will be released later) contains the peptide or protein drug (paragraph [0072]). It would have been obvious to use this form to deliver the pharmaceutical composition taught by Fine et al. which also comprises a peptide drug in combination with metals and other additives, satisfying all of the limitations of claim 12.
With respect to claim 13, Fine et al. teach that the composition comprises the reducing agents vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic 
With respect to claim 14, the amount of ascorbic acid in the composition of Example 3, 60 mg, falls within the claimed range of about 1 mg to about 1000 mg per unit dose.
The amount of absorption enhancer taught by Föger, about 10 mg to about 1000 mg, is the same as the claimed range, satisfying all of the limitations of claim 15.
With respect to claim 16, Fine et al. teach a solid dosage form (paragraph [0210]).
Response to Arguments
Applicant's arguments filed June 8, 2021, have been fully considered but they are not persuasive.
Applicant traverses the rejection on the grounds that Fine et al. is not an enabling reference with respect to the peptide or GLP. However, Applicant offers no evidence that the reference is not enabled. Applicant argues that Fine et al. mentions and claims GLP as one of many potential antidiabetic drugs but does not provide an enabling disclosure with respect to GLP because there are no examples in Fine et al. which use a peptide such as GLP-1. Applicant argues that there is no disclosure of this specific peptide with both a metal ion, reducing agent and absorption enhancer, as required by the claims. This argument has been considered but is not persuasive. If Fine et al. taught and reduced to practice a composition containing all of the elements required by the instant claims, an anticipation rejection would have been made. This rejection acknowledges that Fine et al. fails to anticipate the instant claims but maintains that the difference in obvious in view of Föger.
Applicant argues that Fine et al. does not reduce to practice a composition wherein the antidiabetic peptide is GLP-1 or GLP-2 or any other peptide. Applicant argues that the reference reduces to practice a composition comprising a number of supplements to be administered to a patient who is 
In response to applicant's argument that the reference is not enabling for delivering a peptide, Applicant has not provided evidence. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to the add the absorption enhancer to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. as in the related composition taught by Föger for the reasons presented above. The art suggests that the resulting composition is anti-diabetic. The effect on proteolytic degradation would flow naturally from following the prior art’s suggestion to make a composition with the same chemical agents as the instant claims.
Applicant argues that Föger teaches away from the present invention because the reference is directed to absorption enhances that are compatible with copper and/or zinc. Applicant argues that since Föger teaches away from using such absorption enhancer in a composition devoid of copper and/or zinc that Föger is a non-enabling reference. In response, MPEP § 2145(X)(D)(1) states: Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) In the instant case, the disclosure in Föger that the absorption enhancer be compatible with copper and/or zinc does not criticize, discredit, or otherwise discourage the use of the absorption enhancer with vadium, chromium or manganese.
Applicants argues that none of the approaches for improving oral bioavailability of peptides have been successful at a commercial scale because they are toxic and can exhibit side effects. Applicant argues that there is no reasonable expectation of success in using the composition of Fine et al. in view of Föger. This argument has been considered but is not persuasive. Applicant has not offered any evidence that there would have been expected toxicity or side effects, nor has Applicant provided evidence that the claimed composition has overcome these issues. There would have been a reasonable expectation of success given that Föger teaches administration of an absorption enhancer improves or facilitates the mucosal absorption of a peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]).One of ordinary skill in the art would have recognized that the GLP taught by Fine et al. meets this criteria.
For these reasons, the rejection is maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654